           Case 1:20-cv-09334-LGS Document 19 Filed 02/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 PATRICK SORANNO,                                             :
                                              Plaintiff,      :
                                                              :   20 Civ. 9334 (LGS)
                            -against-                         :
                                                              :        ORDER
 CONSOLIDATED EDISON COMPANY OF                               :
 NEW YORK, INC.,                                              :
                                              Defendant. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pre-trial conference in this matter is scheduled for February 11,

2021, at 10:40 A.M. Dkt. No. 15.

        WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan. Dkt. No. 17.

        WHEREAS, Defendant filed a pre-motion letter in anticipation of a motion to dismiss

Plaintiff’s Amended Complaint at Docket No. 16 (the “Motion”). Dkt. No. 18. It is hereby

        ORDERED that, the initial pre-trial conference is waived. The case management plan

and scheduling order will issue in a separate order. If the parties believe that a conference would

nevertheless be useful they should inform the court immediately so the conference can be

reinstated. It is further

        ORDERED that, the Motion shall be briefed according to the following schedule:

                 •    By February 25, 2021, Defendant shall file the motion with a memorandum

                      of law not to exceed 25 pages.

                 •    By March 18, 2021, Plaintiff shall file any opposition, not to exceed 25

                      pages.
          Case 1:20-cv-09334-LGS Document 19 Filed 02/09/21 Page 2 of 2




              •   By March 29, 2021, Defendant shall file any reply in support of the Motion,

                  not to exceed 10 pages.

The parties shall comply with this Court’s Individual Rules in filing the Motion and supporting

papers.



Dated: February 9, 2021
       New York, New York




                                                2
